Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s “Amendment and Request for Reconsideration” filed 08.24.2022 has been considered.

3. 	Claim 1 has been cancelled; claims 2 and 12 have been amended; and therefore, claims 2-21 remain pending in this application.

4.	Applicant’s amendment and arguments to claims 2 and 12 did overcome the Examiner's rejection under 35 USC §101.

5.	Applicant’s arguments in response to the Double Patenting rejection did not overcome the Examiner's Non-statutory Double Patenting rejection of claims 2-21.




Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary independent claim 2 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receiving from a first merchant an indication of a first plurality of orders for which respective first customers have requested delivery; 

Limitation 2: determining an unavailability result, by determining whether at least one first item of the first order is unavailable for delivery based on a condition on delivery of the at least one first item using location information received in substantially real time; 

Limitation 3: displaying an indication whether the at least one first item is determined to be unavailable for delivery based on the unavailability result;

Limitation 4: facilitating respective delivery of the first plurality of orders to the respective first customers; 

Limitation 5: receiving from a second merchant an indication of a second plurality of orders for which respective second customers have requested delivery;

Limitation 6: facilitating respective delivery of the second plurality of orders to the respective second customers; 

Limitation 7: paying respective delivery agents for performing the respective first and second deliveries of the first and second plurality of orders to the respective first and second customers; 

Limitation 8: determining a first consolidated bill for the first merchant for the respective deliveries of the first plurality of orders to the respective first customers based on respective delivery costs of the first plurality of orders;

Limitation 9: determining a second consolidated bill for the second merchant for the respective deliveries of the second plurality of orders to the respective second customers based on respective delivery costs of the second plurality of orders.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claim can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: delivery and referral services.

The claim can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “receiving from a first merchant an indication of a first plurality of orders for which respective first customers have requested delivery; determining an unavailability result, by determining whether at least one first item of the first order is unavailable for delivery based on a condition on delivery of the at least one first item using location information received in substantially real time; displaying an indication whether the at least one first item is determined to be unavailable for delivery based on the unavailability result; facilitating respective delivery of the first plurality of orders to the respective first customers; receiving from a second merchant an indication of a second plurality of orders for which respective second customers have requested delivery; facilitating respective delivery of the second plurality of orders to the respective second customers; paying respective delivery agents for performing the respective first and second deliveries of the first and second plurality of orders to the respective first and second customers; determining a first consolidated bill for the first merchant for the respective deliveries of the first plurality of orders to the respective first customers based on respective delivery costs of the first plurality of orders; determining a second consolidated bill for the second merchant for the respective deliveries of the second plurality of orders to the respective second customers based on respective delivery costs of the second plurality of orders”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., receiving, determining, displaying, facilitating, paying, tracking). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. The claim recites additional elements – involving use of “an apparatus comprising a computing device”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. computing device)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are enough to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a computing device configured to receiving indication over a communication network to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   

Further, dependent claims 3-11 and 13-21 define the same abstract idea noted above for claim 2 and similarly claim 12.  The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 2-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,989. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention.

The mapping of independent claim 2 of the immediate application to the independent claim 1 of the patent follows:

Immediate Application
Patent No.: 11,023,989
Claim 2: An apparatus comprising: a first computing device configured to control: receiving, over a communication network, from a first merchant an indication of a first plurality of orders for which respective first customers have requested delivery, in which the first plurality of orders originates from one or more additional computing devices separate from the first computing device, and in which the first merchant has a first account with a delivery/referral service; in response to receiving a first order of the first plurality of orders, determining an unavailability result, by determining whether at least one first item of the first order is unavailable for delivery based on a condition on delivery of the at least one first item using location information received in substantially real time, via the communication network, from substantially real time tracking of location of a mobile device of at least one mobile delivery agent, and displaying, via transmission over the communication network, on a graphical user interface of a point of sale system of the first merchant, an indication whether the at least one first item is determined to be unavailable for delivery based on the unavailability result; facilitating respective delivery of the first plurality of orders to the respective first customers; receiving, over the communication network, from a second merchant an indication of a second plurality of orders for which respective second customers have requested delivery, in which the second plurality of orders originate from one or more second additional computing devices separate from the first computing device, and in which the second merchant has a second account with the delivery/referral service; in response to receiving a second order of the second plurality of orders, communicating, over the communication network, to a point of sale system of the second merchant that at least one second item of the second order is unavailable based on the second order; 2 13-2400-C2_220824_ResponsePATENTAttorney Docket No. 13-2400-C2 facilitating respective delivery of the second plurality of orders to the respective second customers; paying respective delivery agents for performing the respective first and second deliveries of the first and second plurality of orders to the respective first and second customers; determining a first consolidated bill for the first merchant for the respective deliveries of the first plurality of orders to the respective first customers based on respective delivery costs of the first plurality of orders; and determining a second consolidated bill for the second merchant for the respective deliveries of the second plurality of orders to the respective second customers based on respective delivery costs of the second plurality of orders.
Claim 1: An apparatus comprising: a first computing device configured to control: opening a first account for a first merchant with a delivery/referral service; opening a second account for a second merchant with the delivery/referral service receiving, over a communication network, from the first merchant an indication of a first plurality of orders for which respective first customers have requested delivery, the first plurality of orders originating from one or more additional computing devices separate from the first computing device; in response to receiving a first order of the first plurality of orders, determining an unavailability result, by determining whether at least one first item of the first order is unavailable for delivery based on a condition on delivery of the at least one first item using location information received in substantially real time, via the communication network, from substantially real time tracking of location of a mobile device of at least one mobile delivery agent, and communicating, via the communication network, to populate a graphical user interface of a point of sale system of the first merchant with an indication whether the at least one first item is determined to be unavailable for delivery based on the unavailability result; facilitating respective delivery of the first plurality of orders to the respective first customers; receiving, over the communication network, from the second merchant an indication of a second plurality of orders for which respective second customers have requested delivery, the second plurality of orders originating from one or more second additional computing devices separate from the first computing device; in response to receiving a second order of the second plurality of orders, communicating, over the communication network, to a point of sale system of the second merchant that at least one second item of the second order is unavailable based on the second order; facilitating respective delivery of the second plurality of orders to the respective second customers; paying respective delivery agents for performing the respective first and second deliveries of the first and second plurality of orders to the respective first and second customers; recording a respective delivery cost for each of the plurality of orders; determining a first consolidated bill for the first merchant for the respective deliveries of the first plurality of orders to the respective first customers based on the recorded costs; and determining a second consolidated bill for the second merchant for the respective deliveries of the second plurality of orders to the respective second customers based on the recorded costs.


Response to Arguments

10.	Applicant's arguments filed 08.24.2022 have been fully considered but they are not persuasive.

	Regarding the 35 USC § 101 rejection. Applicant argues that the “the present claims continue to amount to significantly more than the alleged abstract idea, and evince features that improve computer functionality”. 

The Examiner respectfully disagrees and notes that the claims do in fact fall into two enumerated groups of Abstract Idea – an idea of itself and/or certain method of organizing human activity, as the rejection provides clear analysis for both, under Step 2A and under Step 2B. For identifying certain methods of organizing human activities, there is no requirement for the activities to be “prevalent” or around for a “long period of time.” See Id. 
The examiner notes that for the recitation and use of a computing device, nothing in the claim precludes the human with the aid of pencil and paper could to perform such steps of: receiving from a first merchant an indication of a first plurality of orders for which respective first customers have requested delivery; determining an unavailability result, by determining whether at least one first item of the first order is unavailable for delivery based on a condition on delivery of the at least one first item using location information received in substantially real time; displaying an indication whether the at least one first item is determined to be unavailable for delivery based on the unavailability result; facilitating respective delivery of the first plurality of orders to the respective first customers; receiving from a second merchant an indication of a second plurality of orders for which respective second customers have requested delivery; facilitating respective delivery of the second plurality of orders to the respective second customers; paying respective delivery agents for performing the respective first and second deliveries of the first and second plurality of orders to the respective first and second customers; determining a first consolidated bill for the first merchant for the respective deliveries of the first plurality of orders to the respective first customers based on respective delivery costs of the first plurality of orders; determining a second consolidated bill for the second merchant for the respective deliveries of the second plurality of orders to the respective second customers based on respective delivery costs of the second plurality of orders. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “An idea of itself and/or Certain method of organizing human activity and/or Mental Processes” grouping of abstract ideas. The examiner further noted in Step 2A that computing device is recited at a high level of generality. 

The examiner notes the claims do not include additional elements that are enough to amount to significantly more than the judicial exception. The additional elements of involving use of a computing device to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept. 

Again, as noted above such features are noted to be elements that are routine, well-understood and conventional. Therefore, the examiner finds the arguments regarding the 35 USC § 101 rejection not persuasive, the rejection has not been withdrawn.

	Regarding the Double Patenting rejection, Applicant requests “a stay of the Double Patenting issue until such a time as Allowable Claims are developed in Prosecution.”

The Examiner respectfully disagrees. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586. The examiner can normally be reached Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        









/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687